 In the Matter of HOLGATE BROTHERS COMPANYandUNITED RETAILAND WHOLESALE EMPLOYEES OF AMERICA, C. I. O.Case No. R-2409.-Decided April 30, 1941 'Jurisdiction:brush products manufacturing industry.Investigation and Certification of Representatives:existence of question: Com-pany denied rival unions' requests for recognition until such time as one orthe other is certified by the Board as such representative ; laid-off employeesheldeligibleto vote ; election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees, excluding foremen and supervisory and clerical employees ; foremenand clerical employees' excluded over the objection of one of the unionsdesiring their inclusion.Mr. F. J. Woods,of Kane, Pa., for the Company.Mr. Victor Hirsh/ield,of Ridgeway, Pa.,_Mr. Elmer A. Badger,of Spangler, Pa.,' andMr. James Mark, Jr.,of Johnstown, Pa., forthe United.Mr. Thomas J. Mullaney,of Philadelphia, Pa., for Local 1614.Mr.-Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February 24, 1941, United Retail and Wholesale Employees ofAmerica, herein called the United, filed with the Regional Directorfor the Sixth Region (Pittsburgh, Pennsylvania) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Holgate Brothers Company, Kane, Penn-sylvania, herein called the Company, and requesting an investiga-tion and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat 449, herein called theAct.On March 5, 1941, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act and Arti-cle III, Section 3, of National Labor Relations Board Rules and Regu 'lations-Series 2, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice.31 N L R. B, No 76.Ii485 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDiOn March 14, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, the Unitedand United Brotherhood of Carpenters and Joiners of America, Local1614, herein called Local 1614, a labor organization claiming to rep-resent employees directly affected by the investigation.Pursuantto notice, a hearing was held on March 20, 1941, at Smethport, Penn-sylvania, before Robert H. Kleeb, the Trial Examiner duly desig-nated by the Chief Trial Examiner.The Company, the United, andLocal 1614 were represented by 'counsel and participated in thehearing.Full opportunity to bd heard, to examine and cross-ex-amine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.During the course of the hearing the TrialExaminer made several rulings on motions and on objections tothe admission of evidence.The Board has reviewed the rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.-Pursuant to notice duly served upon all the parties, a hearing forthe purpose of oral argument was scheduled before the Board onApril 17, 1941, in Washington, D. C.The United and Local 1614appeared at the hearing.Local 1614 submitted a brief in lieu ofitsoral argument which the Board has considered. The Unitedstated that it did not wish to argue before the Board and did notwish to avail itself of the opportunity to file a reply brief.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYHolgate Brothers Company, a Pennsylvania corporation, is en-gaged in the manufacture. of brush products, brush handles, woodencurry combs, and various wood novelties at Kane, Pennsylvania.During its fiscal year ending May 31, 1940, the Company purchasedraw materials valued in excess of $350,000, approximately 50 percent of which were purchased by it outside the State of Pennsylvania.During the same period, the Company's sales were in excess of$1,000,000, approximately 90 per cent of which represented sales ofgoods shipped by it to points outside the State of Pennsylvania.H. THE ORGANIZATIONS INVOLVEDUnited Retail and Wholesale Employees of America is a labororganization affiliated with the Congress of Industrial Organizations.It admits to membership employees of the Company.United Brotherhood of Carpenters and Joiners of America, Local1614, is a labor organization affiliated with the American FederationofLabor.It admits to membership employees of the Company. HOLGATE BROTHERSCOMPANY487III. THE QUESTION CONCERNING REPRESENTATIONThe United and Local 1614, each claiming to represent a majorityof the employees of the Company, have requested the Company forexclusive recognition.The Company has denied these requests untilsuch time as one or the other is certified by-the Board as such repre-sentative.A statement of the Regional Director introduced in evi-dence shows that the United and Local 1614 each represent a sub-stantial number of employees in the unit alleged by each to beappropriate.'We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and- substantialrelation to trade, traffic, and commerce among the several Statesand tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE APPROPRIATE UNITThe United urges that all production and maintenance employeesof the Company, excluding foremen and supervisory and clericalemployees, constitute an appropriate bargaining unit.The only dis-pute concerns the foremen and clerical employees.The United urgestheir exclusion from the unit and Local 1614 and the Company theirinclusion.The Company employs approximately 19 foremen.. The Unitedurges the exclusion of these persons from the unit on the groundthat they are supervisory, employees.The president of the Com-pany testified that the foremen are held responsible for the quantityand quality of work, have complete charge of the employees, and havethe authority to discharge or lay off employees.The foremen donot have the authority to hire.Although it appears that someof the foremen do some manual work, none of them spend more than25 per cent of their time in actual production work.We find thatthe foremen should be excluded from the-unit.The Regional Director's statement shows that 341 employees whose names appear onthe Company'spay roll of March 5,1941, have signed membership application cards inthe United.The Regional Director further reported that 115 employees whose namesappear on the Company's pay roll of March 5,1941, have authorized Local 1614 to bargainfor them.The petition states that there are approximately 425 employees in the allegedappropriate unit. OggDECISIONS OF NATIONAL LABOR RELATIONS BOARD .The Company employs approximately 31 clerical employees.TheUnited desires that these employees be excluded from the unit onthe ground that they are confidential employees.All these employeeswork in the Company's offices and several of them are private secre-taries to officials of the Company.They are paid on a monthlybasis in -contrast to an hourly rate for the production and mainte-nance employees.We, shall exclude the clerical employees from theunit.,We find that all production and maintenance employees of theCompany, excluding foremen and supervisory and clerical employ-ees, constitute a unit appropriate for the purposes of collective bar-,gaining, and that said-unit will insure to employees of the Companythe full benefit of their right to self-organization and to collectivebargaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.OnFebruary 6; 1941, the Company discontinued its night shift and laidoff 94 employees.Not all the night shift employees were laid off,some of them being transferred to the day shift, and the less effi-cient day shift employees laid off in their stead.The United statedthat it desired that a pay roll of the Company prior to February 6,1941, be-used to determine eligibility to vote so that these laid offemployees would participate in the election.Local 1614 stated thatit' desired that temporarily laid off employees vote but that the 94employees in question be declared ineligible.The Company's busi-ness is, seasonal and the president of the Company testified that theCompany considers these laid-off people as employees and that it isitspractice to rehire such employees when business warrants.Wefind that the laid off employees should be eligible to vote in theelection to be directed hereinafter.employees eligible to vote shall be those employees in the appro-priate unit who were employed during the pay-roll period immedi-ately preceding the date of the Direction of Election herein, subjectto such limitations and additions as are set forth in the Directionhereinafter.The United stated that it desires to appear on the ballot as "UnitedRetail and Wholesale Employees of America, Local 309, affiliatedaLocal 1614 stated that in the event the Board found that the clerical workers shouldbe excluded from the appropriate unit, it then desired that a separate election should beheld among the clerical workers to determine whether they wished to constitute a separateappropriate unit or whether they desired to be included in the industrial unit. Inasmuchas there Is no showing in the record as to the extent,if any, of Local 1614's membershipamong the clerical employees,we shall deny its request for a separate election for theseemployees. HOLGATE BROTHERS COMPANY489with the C. I. O." Local 1614 stated that it desires, to appear onthe ballot as "United Brotherhood of Carpenters and Joiners ofAmerica, Local Number 1614, affiliated with the A. F. of L." The-requests are hereby granted.Upon the, basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning' the repre-sentation of employees of Holgate Brothers Company, Kane, Penn-sylvania, within the meaning of Section 9 '(c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All production and maintenance employees of the Company,excluding foremen and supervisory and clerical employees, consti-tute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.DIRECTION OF ELECTION,By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sectioh 8, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, it is herebyDltECrm that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Holgate Brothers Company, Kane, Pennsylvania, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the SixthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules ,andRegulations, among all production and maintenance employees ofthe Company who were employed during the, pay-roll period imme-diately preceding the date of this Direction, including employeeswho did not work during such pay-roll period because they were illor on vacation or in the active military service or training of theUnited States, or temporarily laid off, but excluding foremen, super-visory and clerical employees, and employees who have since' quitor been -discharged for cause, to determine whether they desire tobe represented by United Retail and Wholesale Employees ofAmerica, Local 309, affiliated with the C. I. O. or by United Brother-hood of Carpenters and Joiners of America, Local Number 1614,affiliated with the A. F. of L., for the purposes of collective bar-gaining, or by neither.